The opinion of the court was delivered by
Taft, J.
The defendants moved to dismiss the petition on the ground that the minute of the recognizance was defective in stating that it was “ conditioned as provided by. law.” The presumption is that the recognizance was properly taken, and that the record when made will state its terms in full. We think the statute was fully complied with. See Ross v. Shurtleff et al. 55 Vt. If defective, the petition should not have been dismissed, but retained and new security ordered. Houghton v. Slack, 10 Vt. 520.
Judgment affirmed.